Title: To Benjamin Franklin from Madame Sorin, 15 December 1783
From: Sorin, Aglaé-Marguerite Blavet du Marais
To: Franklin, Benjamin


          
            Paris ce 15. xbre. 1783.
          
          Mde. Sorin a l’honneur de faire mille complimens à monsieur franklin et d’Envoyer savoir de Ses nouvelles. Elle lui aurait infiniment d’obligation si il pouvait lui procurer un Exemplaire du Traité de paix des Etâts unis de L’amérique avec l’angleterre et un autre de cette même puissance avec L’Espâgne.
          Mde. Sorin ainsi que Mr. et Mde. Roger prient Monsieur franklin d’assurer monsieur son petit fils de leurs civilités Et du désir qu’ils ont de le voir.
          
            M. franklin.
          
        